—In an action, inter alia, to recover past due rents, the defendants third-party plaintiffs appeal from so much of an order and judgment (one paper) of the Supreme Court, Kings County (Yoswein, J.), dated April 14, 1994, as denied their cross motion to confirm a clarified arbitration award which allowed them to offset rental payments they owed with the attorneys’ fees they incurred in the instant action.
Ordered that the order and judgment is affirmed, with costs.
In a voluntary arbitration attorneys’ fees may not be recovered unless they are expressly provided for in the arbitration agreement or by statute (see, Matter of MKC Dev. Corp. v Weiss, 203 AD2d 573; CBA Indus. v Circulation Mgt., 179 AD2d 615, 616; Grossman v Laurence Handprints-N.J., 90 AD2d 95, 101; see also, Hooper Assocs. v AGS Computers, 74 NY2d 487, 490). Accordingly, because the arbitration agreement in the instant case failed to provide for attorneys’ fees, the court properly refused to permit the defendants to offset their past-due rent against attorneys’ fees incurred in the present litigation. O’Brien, J. P., Copertino, Santucci and Krausman, JJ., concur.